Acknowledgments
1.         Applicant’s amendment, filed on 3/27/2020 is acknowledged.  Accordingly claim(s) 1, 5-8, 10-11, 14, 21, 23-25, 29, 31 and 34-39 remain pending.
2.	Claim(s) 2-4, 9, 12-13, 15-20, 22, 26-28, 30 and 32-33 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20210222, by the Examiner.
Allowable Subject Matter
4.	Claim(s) 1, 5-8, 10-11, 14, 21, 23-25, 29, 31 and 34-39 are allowed.
Response to Arguments
5.	Applicant’s argument(s) with regard to the Examiner’s Final Rejection of claim(s) 1, 5-8, 10-11, 14, 21, 23-25, 29, 31 and 34-39 have been fully considered and was found to be persuasive.  Please enter the amendments after finale filed 11/7/2018. Accordingly, the Examiner’s withdraws the rejections.
Reasons for Allowance
6.	Claim(s) 1, 5-8, 10-11, 14, 21, 23-25, 29, 31 and 34-39 are allowed.
7.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Jan) which discloses
the invention discloses a secure payment method, a mobile device and a secure payment system. The secure payment method including steps of: transmitting an encrypted payment request packet from a payment service provider to a mobile device; receiving the encrypted payment request packet by a first operating system running within a normal domain of the mobile device; bypassing the encrypted payment request packet to a second operating system running within a secured domain on the mobile device; decrypting payment request data from the encrypted payment request packet under the secured domain; generating payment response data according to the payment request data under the secured domain; encrypting the payment response data into an encrypted payment response packet under the secured domain; bypassing the encrypted payment response packet to the first operating system under the normal domain; and, transmitting the encrypted payment response packet to the payment service provider. 
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 14 and 21, specifically the combination of steps of: acquiring, by the secure element, an encryption key stored in the secure element, wherein the stored encryption key is associated with the applet; generating, by the secure element, an encrypted packet based at least in part on the transmitted payment command, the generated digital signature, and the acquired encryption key, wherein the encrypted packet comprises the acquired account number identifier, the generated hash of the acquired account number identifier, the payment amount, and the payment sign; transmitting, by the secure element, the encrypted packet to secure enclave processor;
receiving, by the secure enclave processor, the transmitted encrypted packet; and

transmitting, by the secure enclave processor using the interface circuit, the transmitted 

encrypted packet to the second electronic device; as recited in claim(s) 1, 14 and 21.

Moreover, the missing claimed elements from Jan are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Jan disclosures because it is not common to: acquiring, by the secure element, an encryption key stored in the secure element, wherein the stored encryption key is associated with the applet; generating, by the secure element, an encrypted packet based at least in part on the transmitted payment command, the generated digital signature, and the acquired encryption key, wherein the encrypted packet comprises the acquired account number identifier, the generated hash of the acquired account number identifier, the payment amount, and the payment sign; transmitting, by the secure element, the encrypted packet to secure enclave processor;
receiving, by the secure enclave processor, the transmitted encrypted packet; and

transmitting, by the secure enclave processor using the interface circuit, the transmitted 

encrypted packet to the second electronic device;  Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 5-8, 10-11, 23-25, 29, 31 and 34-39 are also allowable for the same reason(s) described above.


 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        2/22/2021